DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US PGPub. 2003/0171190). Rice describes the same invention as claimed, including: An exercise device comprising: a frame (bicycle frame 100, see Fig. 2); handlebars (6) supported by the frame (para. 21: “The handlebar assembly may comprise a set of handlebars attached to a handlebar support so that the handlebars can move relative to the support. The support may be adapted to permit the secure mounting of the handlebar assembly to a bicycle, an exercise bike, any exercise equipment or any supporting means”), the handlebars including: a yoke (10) that is movable relative to the frame about a first axis, a second axis, and a third axis (para. 544: “The handlebar assembly 6 consists of a pair of handlebars 10 connected to a support 11 for relative movement about the support 11. This connection is through three hinges 12, 13, 14 permitting a full range of movement in three dimensions. One hinge 13 allows the handlebars to be rotated relative to the support and hence the bicycle to which they are attached. Another hinge 14 permits the handlebars to be rocked from side to side (i.e. a yaw action) as if the bike was being tilted. The other hinge 12 allows the handlebars to move relative to the support if the user pulls up or pushes down on the handlebars.”); a post (11) connecting the yoke to the frame, the first axis, the second axis, and the third axis being orthogonal at the post (para. 24: “At least one of the input devices may be adapted to produce an output signal responsive to the relative movement between the handlebar and the support. For example, the handlebars may be adapted to rotate relative to the support about at least one axis. This is preferably an axis in the plane of the handlebars so that the user may rotate the handlebars to simulate turning a corner. This may be a vertical axis located at substantially the centre of the support when in use.”, para. 25: “The handlebars may further be adapted to move up and down (forward and backward) relative to the support in a plane substantially orthogonal to that for left/right rotation.”  and para. 26: “Furthermore, the handlebars may be adapted to rotate about a third axis that is perpendicular to the first two axes.”); a biasing element positioned between the yoke and the frame (para. 545: “Three springs (not shown) provide resistance against movement about the hinges, and an adjustment device (also not shown) allows the spring tension and hence resistance to movement to be varied. The springs may bias the handlebars to a normal, rest, position when no force is exerted upon them by a user.”); and a sensor configured to measure a movement of the yoke (para. 561: “The left/right turn sensors 31, 32 detect when the user moves the handlebars to request a turn. An analogue movement detector such as a rheostat detects movement of the handlebars relative to the frame.”); and a computing device in data communication with the sensor (para. 564: “The control inputs 30, 31, 32, 33, 34, 35 to the microprocessor are used to control the program and in turn to alter the display.”).
	Regarding claim 2, the biasing element including a spring (para. 49: “The handlebar, and seat, brakes and twist grip, assembly may include a resistance means which provides a resistance to movement of the handlebars relative to the support about any of the available degrees of freedom. This may comprise one or more springs such as compression springs.”).  
	Regarding claim 8, the sensor being a pressure sensor to measure a force applied to the yoke (para. 273: “Further Control Input Devices are also disclosed by way of the “Hands Off” Sensors. These devices may be sensors, by whatever means providing a analog or digital signal, e.g. pressure sensitive hand grips, perhaps also housing the HRM, mounted at the end of each side of the handlebars which sense and measure the user gripping the handlebar, i.e. hands on the bars, and communicate signals representative thereof to the microprocessor(s).”).  
o around at least one axis (para. 57: “Also the handlebar control input devices may not be of the return to zero nature but may be “spinnable” through 360degrees.”).  

Claim(s) 10-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US PGPub. 2003/0171190). Rice describes the same invention as claimed, including: An exercise device comprising: a frame (bicycle frame 100, see Fig. 2); handlebars (6) supported by the frame(para. 21: “The handlebar assembly may comprise a set of handlebars attached to a handlebar support so that the handlebars can move relative to the support. The support may be adapted to permit the secure mounting of the handlebar assembly to a bicycle, an exercise bike, any exercise equipment or any supporting means”), the handlebars including: a yoke (10) that is movable relative to the frame about a first axis, a second axis, and a third axis (para. 544: “The handlebar assembly 6 consists of a pair of handlebars 10 connected to a support 11 for relative movement about the support 11. This connection is through three hinges 12, 13, 14 permitting a full range of movement in three dimensions. One hinge 13 allows the handlebars to be rotated relative to the support and hence the bicycle to which they are attached. Another hinge 14 permits the handlebars to be rocked from side to side (i.e. a yaw action) as if the bike was being tilted. The other hinge 12 allows the handlebars to move relative to the support if the user pulls up or pushes down on the handlebars.”); a post (11) connecting the yoke to the frame, the first axis, the second axis, and the third axis being orthogonal at the post (para. 24: “At least one of the input devices may be adapted to produce an output signal responsive to the relative movement between the handlebar and the support. For example, the handlebars may be adapted to rotate relative to the support about at least one axis. This is preferably an axis in the plane of the handlebars so that the user may rotate the handlebars to simulate turning a corner. This may be a vertical axis located at substantially the centre of the support when in use.”, para. 25: “The handlebars may further be adapted to move up and down (forward and backward) relative to the support in a plane substantially orthogonal to that for left/right rotation.”  and para. 26: “Furthermore, the handlebars may be adapted to rotate about a third axis that is perpendicular to the first two axes.”), a biasing element positioned between the yoke and the frame (para. 545: “Three springs (not shown) provide resistance against movement about the hinges, and an adjustment device (also not shown) allows the spring tension and hence resistance to movement to be varied. The springs may bias the handlebars to a normal, rest, position when no force is exerted upon them by a user.”), and a handlebar sensor configured to measure a movement of the yoke (para. 561: “The left/right turn sensors 31, 32 detect when the user moves the handlebars to request a turn. An analogue movement detector such as a rheostat detects movement of the handlebars relative to the frame.”); a drivetrain supported by the frame, the drivetrain including: pedals rotatable around a pedal axis, and a drivetrain sensor positioned in the drivetrain to measure movement of the pedals (para. 139: “A first input device [20] may be provided which is adapted to produce a signal indicative of the rate of repetition of a movement performed by the user…attached to the pedal crank of an exercise cycle”); and a computing device in data communication with the handlebar sensor and the drivetrain sensor (para. 564: The control inputs 30, 31, 32, 33, 34, 35 to the microprocessor are used to control the program and in turn to alter the display.”).
Regarding claim 11, further comprising a display in data communication with the computing device (para. 94: “The controller may further include a display and speakers which are mounted onto the handlebar assembly and which is adapted to display/sound information dependent upon the signals produced by the input devices or from either microprocessor.”)  
Regarding claim 12, the display being a head mounted display (HMD) (Para. 117: “The display may be head mounted.”)  
Regarding claim 13, the drivetrain sensor being positioned in a crank of the pedals, the drivetrain sensor measuring movement and position of the pedals relative to the frame (para. 551: “A second input sensor 21, similar to the wheel revolution sensor 20 comprises a reed switch that detects the passing of pedal crank 102 of the bicycle 100 carrying a magnet. This produces a pulsed output indicative of pedal cadence.”).  
Regarding claim 15, the handlebars configured to send a handlebar directional input from the handlebar sensor to the computing device (para. 28: “Turn Left/Right (Steer) Devices--Control About Y Axis” and para. 29: “Specifically, the handlebars provide for such left/right turning (substantially about the y-axis). An input device may be provided producing a signal indicative of the left/right movement of the bars, simulating steering in a cycle. Specifically, this provides for realistic control of any object in a 3D world--ROTATIONALLY ABOUT Y AXIS.”)
Regarding claim 16, the drivetrain sensor configured to send a drivetrain directional input to the computing device (para. 555: “These five input devices 20, 21, 22, 23 and 24 provide signals responsive to the movement of the user when performing the sports activity (i.e. responsive to how fast he/she pedals, the gear they select, the speed of the wheels and the user’s heart rate). They are termed “active inputs”.).  
Regarding claim 17, the computing device configured to generate visual information based on a directional input from at least one of the handlebar sensor and the drivetrain sensor (para. 29).  
Regarding claim 18, the computing device configured to send a handlebar command to the biasing element of the handlebars, the handlebar command instructing the biasing element to apply a force or resistance to the yoke (para. 332: “One or more additional output devices may be provided which vary the resistance to movement of the handlebar assembly, or brakes or seat, in response to signals produced by the microprocessor based unit.”).  
Regarding claim 19, the computing device configured to send a drivetrain command to the drivetrain, the drivetrain command altering a resistance of the drivetrain (para. 85: “controller may control the existing resistance mechanism (via direct output line from the microprocessor-based unit, by integration, electrical or mechanical connection or whatever means)”).  

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US PGPub. 2003/0171190). Rice describes the same invention as claimed, including: An interactive exercise system comprising: a frame (bicycle frame 100, see Fig. 2); handlebars (6) supported by the frame (para. 21: “The handlebar assembly may comprise a set of handlebars attached to a handlebar support so that the handlebars can move relative to the support. The support may be adapted to permit the secure mounting of the handlebar assembly to a bicycle, an exercise bike, any exercise equipment or any supporting means”), the handlebars including: a yoke (10)that is movable relative to the frame about a first axis, a second axis, and a third axis (para. 544: “The handlebar assembly 6 consists of a pair of handlebars 10 connected to a support 11 for relative movement about the support 11. This connection is through three hinges 12, 13, 14 permitting a full range of movement in three dimensions. One hinge 13 allows the handlebars to be rotated relative to the support and hence the bicycle to which they are attached. Another hinge 14 permits the handlebars to be rocked from side to side (i.e. a yaw action) as if the bike was being tilted. The other hinge 12 allows the handlebars to move relative to the support if the user pulls up or pushes down on the handlebars.”); a post (11) connecting the yoke to the frame, the first axis, the second axis, and the third axis being orthogonal at the post ((para. 24: “At least one of the input devices may be adapted to produce an output signal responsive to the relative movement between the handlebar and the support. For example, the handlebars may be adapted to rotate relative to the support about at least one axis. This is preferably an axis in the plane of the handlebars so that the user may rotate the handlebars to simulate turning a corner. This may be a vertical axis located at substantially the centre of the support when in use.”, para. 25: “The handlebars may further be adapted to move up and down (forward and backward) relative to the support in a plane substantially orthogonal to that for left/right rotation.”  and para. 26: “Furthermore, the handlebars may be adapted to rotate about a third axis that is perpendicular to the first two axes.”); a biasing element positioned between the yoke and the frame (para. 545: “Three springs (not shown) provide resistance against movement about the hinges, and an adjustment device (also not shown) allows the spring tension and hence resistance to movement to be varied. The springs may bias the handlebars to a normal, rest, position when no force is exerted upon them by a user.”), and a handlebar sensor configured to measure a movement of the yoke (para. 561: “The left/right turn sensors 31, 32 detect when the user moves the handlebars to request a turn. An analogue movement detector such as a rheostat detects movement of the handlebars relative to the frame.”); a drivetrain supported by the frame, the drivetrain including: pedals rotatable around a pedal axis, and a drivetrain sensor positioned in the drivetrain to measure movement of the pedals (para. 139: “A first input device [20] may be provided which is adapted to produce a signal indicative of the rate of repetition of a movement performed by the user…attached to the pedal crank of an exercise cycle”); a display (para. 94); and a computing device in data communication with the handlebar sensor, the drivetrain sensor, and the display, the computing device configured to receive directional inputs from the drivetrain sensor and the handlebar sensor and to generate visual information based partially upon the directional inputs, the visual information being displayed on the display (para. 564: “The control inputs 30, 31, 32, 33, 34, 35 to the microprocessor are used to control the program and in turn to alter the display.” Also see para. 29: “Specifically, the handlebars provide for such left/right turning (substantially about the y-axis). An input device may be provided producing a signal indicative of the left/right movement of the bars, simulating steering in a cycle. Specifically, this provides for realistic control of any object in a 3D world--ROTATIONALLY ABOUT Y AXIS”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US PGPub. 2003/0171190). Rice describes substantially the same invention as claimed, but does not explicitly disclose the sensor having a sampling rate between 30 Hertz (Hz) and 240 Hz. Applicant has not disclosed criticality for a sampling rate having a range of 30-240 Hz. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the sampling rate range for the array of sensors used by Rice and/or the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the instant claim, determination of the appropriate sampling rate would be determined by a desired responsiveness of the joystick-style input system for controlling a display for a user. Such a determination requires only routine skill in the art and would provide the . 

Claims 4-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US PGPub. 2003/0171190) in view of Rutledge et al. (US Pat. 10,466,803). Rice describes the invention substantially as claimed, including: the biasing element including a plurality of biasing elements (para. 49: “assembly may include a resistance means which provides a resistance to movement of the handlebars relative to the support about any of the available degrees of freedom. This may comprise one or more springs such as compression springs.”) to bias the yoke toward a centerpoint around the first axis (para. 562: “The handlebars may therefore be supported relative to the frame by a pivoting link that pivots about a horizontal axis. A spring resistance may be provided to bias the bars into a rest position when no weight is applied.”). Rice does not show the plurality of biasing elements are positioned opposite one another around the first axis. 
Rutledge et al. discloses a game controller, which while not in the same field of endeavor is nonetheless considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor, that of providing a joystick-like input to a computing/gaming system. Therefore, an inventor looking to solve the problem of using an exercise machine as a joystick would reasonably look to the art for games controllers to find solutions to the problem. 
An element of the user interface device may be configured to provide restorative forces in response to user manipulation of the device. For example, the manual actuator may exhibit resistance to manipulation and may return to a neutral position with the use of springs, flexible membranes, or other mechanical elements.”, col. 12, lines 11-20: “The terms "displace" and "displacement," when used herein in reference to the manual actuator and the magnets, shall mean various manual movements thereof, including, but not limited to, lateral movements along the X and Y axes, vertical movements along the Z axis, tilting, rotation, and permutations and combinations thereof. The same definition applies to movement of the magnetic sensors in the converse arrangement where the magnetic sensors are coupled to the manual actuator and move adjacent to stationary corresponding magnets.” and col. 12, lines 34-38: “A manual actuator on a magnetic UID is typically pivotably mounted by a restorative element such as a spring or springs so that the manual actuator and attached magnet(s) are free to move through a limited range about the magnetic sensor(s).”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use a plurality of springs opposite one another to bias in opposition towards a resting position defined by one or more axes due to the torsion and compression properties of springs allowing for neutral positions with respect to one or more axes. The use and orientation of these springs as 
Regarding claim 5, Rice shows the biasing element being a first biasing element configured to bias the yoke around the first axis and further comprising a second biasing element configured to bias the yoke around the second axis (para. 545: “Three springs (not shown) provide resistance against movement about the hinges, and an adjustment device (also not shown) allows the spring tension and hence resistance to movement to be varied. The springs may bias the handlebars into a normal, rest, position when no force is exerted upon them by a user.”). Also see rationale in claim 4 above for combining Rutledge and Rice. 
Regarding claim 6, Rice does not show but Rutledge teaches the first biasing element including a plurality of biasing elements (Rutledge Fig. 3, element 56) positioned opposite one another (Rutledge col. 12, lines 34-38) around the first axis to bias the yoke toward a centerpoint around the first axis (Rutledge col. 10, lines 12-17), and the second biasing element   including a plurality of biasing elements positioned opposite one another (Fig. 3, showing springs opposite one another as element 56). around the second axis to bias the yoke toward a centerpoint around the second axis. See rationale in claim 4 above for combining Rutledge and Rice.
Regarding claim 21, Rice does not show but Rutledge teaches wherein the biasing element is a first biasing element, and wherein the handlebars further include: a second biasing element opposing the first biasing element; a third biasing element .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (US PGPub. 2003/0171190) in view of Popa-Simil et al. (US PGPub. 2016/0023081). Rice describes the invention substantially as claimed, but does not show the drivetrain sensor being a sensor array. 
Popa-Simil et al, from the same field of endeavor, teaches an exercise bicycle wherein the crank of the pedals contains a sensor array (Popa-Simil et al. element 911) for measuring the position of the pedals. (Popa-Simil Fig. 9A and para. 635: “The parameters in the pedal disk or its homologues 910, the crank angle 912 and status of the accessory device 911 are very important too both for monitoring and active control. These are the main parameters, but to these some other parameters are very important to record in order to share a valuable riding experience, like GPS coordinates, bike’s position by accelerometers and gyroscope device, the movie of the path in stereoscopic recording with sound surround system, weather data, and more by rider’s choice.”). 
Before the effective filing date of the claimed invention, it would have been obvious to modify Rice’s magnetic reed switch sensor to include a plurality of sensors in the form of an array as taught by Popa-Simil et al. Doing so provides the predictable result of enhancing precision for the speed and position of the components within the . 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/23/2021, with respect to the Drawings Objection have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Regarding the Prior Art rejections, Applicant argues that Rice does nto show the first axis, the second axis, and the third axis being orthogonal at the post. Examiner notes that this is shown in Rice’s Specification paragraphs 24-26. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784